                   Case 2:18-cv-01758-BJR Document 80 Filed 09/29/20 Page 1 of 1


 1                                                              HON. BARBARA J. ROTHSTEIN

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   HAZEN SHOPBELL, TIA ANDERSON,                     NO. 2:18-cv-1758
     ANTHONY PAUL, NICOLE PAUL,
 8                                                     ORDER GRANTING PLAINTIFFS’
     Plaintiffs,                                       UNOPPOSED MOTION FOR LEAVE
 9                                                     TO AMEND
     v.
10
     WASHINGTON STATE DEPARTMENT OF
11   FISH AND WILDLIFE; WENDY WILLETTE,
     et al.,
12
     Defendants.
13
             This matter came before the court on Plaintiffs’ Unopposed Motion for Leave to Amend
14
     their Second Amended Complaint. Having read and considered the motion and the files and
15
     records herein, the Court GRANTS Plaintiffs’ motion.
16
             DATED this 29th day of September 2020.
17

18

19                                                     A
                                                       Barbara Jacobs Rothstein
20                                                     U.S. District Court Judge

21

22

23

24
                                                                          Galanda Broadman PLLC
     ORDER GRANTING PLAINTIFFS’                                           8606 35th Avenue NE, Ste. L1
25   MOTION FOR LEAVE TO AMEND - 1                                        Mailing: P.O. Box 15146
                                                                          Seattle, WA 98115
                                                                          (206) 557-7509
